 



Exhibit 10.10
NON-EMPLOYEE DIRECTOR RESTRICTED STOCK PLAN
     The Powell Industries, Inc. Non-Employee Director Restricted Stock Plan was
adopted by the Board of Directors (“Board”) of Powell Industries, Inc., a
Delaware corporation (“Company”), effective as of December 17, 2004 and approved
by the stockholders of the Company at its annual meeting of stockholders held on
April 15, 2005.
PURPOSE AND TERM
     Purpose. The Powell Industries, Inc. Non-Employee Director Restricted Stock
Plan (the “Plan”) is for the benefit of members of the Board who, at the time of
their service, are not employees of the Company or any of its affiliates (each a
“Participant” and collectively the “Participants”), to encourage ownership of
the Company’s common stock (the “Stock”) by the Participants, thereby advancing
the best interests of the Company by increasing the proprietary interest of the
Participants in the success of the Company and encouraging them to continue in
their present capacity.
     Term. Unless sooner terminated by the Board, the Plan will terminate at the
close of business on December 16, 2014 and no further grants shall be made under
the Plan after such date. Awards granted before such date shall continue to be
subject to the terms and conditions of the Plan and the respective agreements
pursuant to which they were granted.
ADMINISTRATION
     Administration of the Plan. The Plan shall be administered by the
Compensation Committee of the Board (“Committee”) or, if there is no
Compensation Committee, the Plan shall be administered by the Board and all
references to the Committee in this Plan shall refer to the Board. All questions
of interpretation of the Plan or of any restricted stock agreement governing any
grant under this Plan (“Restricted Stock Agreement”) shall be determined by the
Committee, and such determination shall be final and binding upon all persons
having an interest in the Plan or such Restricted Stock Agreement. The Chief
Executive Officer, the Chief Financial Officer, the President and any Vice
President of the Company shall have the authority to act on behalf of the
Company with respect to any matter, right, obligation, determination or election
which is the responsibility of or which is allocated to the Company in this
Plan.
     Powers of the Committee. In addition to any other powers set forth in the
Plan and subject to the provisions of the Plan, the Committee shall have the
full and final power and authority, in its sole discretion:
     to determine the terms, conditions and restrictions applicable to each
grant (which need not be identical) under this Plan (“Award”), the method for
satisfaction of any tax withholding obligation arising in connection with an
Award or vesting of the Stock granted pursuant to the Award (“Restricted
Stock”), the effect on the Award or the vesting of such Restricted Stock of
termination of the status of a Participant as a director of the Company and all
other terms, conditions and restrictions applicable to the Award or Restricted
Stock not inconsistent with the terms of the Plan,
     to approve one or more forms of Restricted Stock Agreement,
     to accelerate, continue, extend or defer the vesting of any Restricted
Stock,
     to prescribe, amend or rescind rules, guidelines and policies necessary or
advisable in the administration of the Plan, and



--------------------------------------------------------------------------------



 



     to correct any defect, supply any omission or reconcile any inconsistency
in the Plan or any Restricted Stock Agreement and to make all other
determinations and take such other actions with respect to the Plan as the
Committee may deem advisable to the extent consistent with the Plan and
applicable law.
SHARES SUBJECT TO PLAN OR AWARDS
AND ADJUSTMENTS THEREOF
     Maximum Number of Shares Issuable. Subject to Section 3.2, the maximum
aggregate number of shares of Stock that may be issued under the Plan shall be
150,000 and shall consist of authorized but unissued or reacquired shares of
Stock or any combination thereof. If a share of Restricted Stock is forfeited
for any reason, such share shall again be available for issuance under the Plan.
During the term of this Plan, the Company shall at all times reserve and keep
available that number of shares of Stock sufficient to satisfy the requirements
of the Plan.
     Changes in Capital Structure. If, at any time while the Plan is in effect
or shares of Restricted Stock are outstanding, there shall be any increase or
decrease in the number of issued and outstanding shares of Stock resulting from
(i) the declaration or payment of a stock dividend, (ii) any recapitalization
resulting in a stock split-up, combination or exchange of shares of Stock or
(iii) any other increase or decrease in such shares of Stock effected without
receipt of consideration by the Company, then and in such event:
     an appropriate adjustment shall be made in the maximum number of shares of
Stock then subject to being granted under the Plan so that the same proportion
of the Company’s issued and outstanding shares of Stock shall continue to be
subject to being granted under the Plan; and
     appropriate adjustments shall be made in the number of outstanding shares
of Restricted Stock.
     Any fractional share resulting from an adjustment under this Section 3.2
shall be rounded up to the nearest whole number. Except as otherwise expressly
provided in the Plan, the issuance by the Company of shares of its capital stock
of any class, or securities convertible into or exercisable for shares of
capital stock or any class, either in connection with direct sale or upon the
exercise of rights or warrants to subscribe therefor, or upon conversion of
shares or obligations of the Company convertible into such shares or other
securities, shall not affect, and no adjustment by reason thereof shall be made
with respect to, the number of outstanding shares of Restricted Stock.
     Notice of Adjustment. Upon the occurrence of each event requiring an
adjustment with respect to any Restricted Stock, the Company shall mail to each
affected Participant its computation of such adjustment, which shall be
conclusive and shall be binding upon each Participant.
AWARDS OF RESTRICTED STOCK
     Eligibility. The persons who shall be eligible to receive Restricted Stock
under the Plan shall be each member of the Board who is not an employee of the
Company or any affiliate of the Company.
     Awards. On the day of each June Board meeting (or the next regular meeting
of the Board, if there is no June meeting), each Participant who is continuing
to serve as a director shall receive a grant of 2,000 shares of Stock. If a
Participant is first elected or appointed to the Board (whichever is applicable)
other than at a June meeting, the Participant shall receive a grant of that
number of shares of Stock (rounded up to the nearest whole share) determined by
multiplying 2,000 shares by a fraction, the numerator of which is the number of
months until the next June meeting (or meeting held in lieu of the

 



--------------------------------------------------------------------------------



 



June meeting and counting the month in which the Participant became a director)
and the denominator of which is 12. The intent of this initial grant is to
provide the new director with a prorated grant for the partial year served
before the new director receives the annual grant.
     Restricted Stock Agreement. The prospective recipient of a grant of Stock
shall not have any rights with respect to such grant until such prospective
recipient has executed a Restricted Stock Agreement and delivered a fully
executed copy thereof to the Company within a period of sixty days (or such
other period as the Committee shall specify) after the date of the grant. The
Restricted Stock Agreement shall set forth the number of shares of Stock granted
to the Participant and all other terms, limitations, restrictions and conditions
to which such Stock is subject. To the extent any such terms, limitations,
restrictions or conditions are inconsistent with the terms of the Plan, the
terms of the Plan shall control.
     Share Certificates. Each Participant shall be issued a stock certificate or
certificates representing the shares of Restricted Stock granted to such
Participant. Such certificate or certificates shall be registered in the name of
the Participant and shall bear an appropriate legend referring to the terms,
limitations, restrictions and conditions applicable to such Restricted Stock
substantially as provided in Section 4.5 below. The Committee may require that
the stock certificates evidencing the shares of Restricted Stock be held in the
custody of the Company until the restrictions thereon shall have lapsed and that
the Participant deliver to the Committee a stock power or stock powers, endorsed
in blank, relating to the shares of Restricted Stock.
     Legends. Each certificate representing shares of Restricted Stock issued to
a Participant shall bear the following legend or a similar legend deemed by the
Company to constitute an appropriate notice of the provisions hereof and each
Restricted Stock Agreement shall provide that any such certificate not having
such legend shall be surrendered upon demand of the Company therefor and so
endorsed:
     On the face of the certificate:
     “Transfer of this stock is restricted in accordance with conditions printed
on the reverse of this certificate.”
     On the reverse of the certificate:
“The shares of stock evidenced by this certificate are subject to and
transferable only in accordance with that certain Powell Industries, Inc.
Non-Employee Director Restricted Stock Plan, a copy of which is on file at the
principal office of the Company in Houston, Texas. No transfer or pledge of the
shares evidenced hereby may be made except in accordance with and subject to the
provisions of the Plan. By acceptance of this certificate, any holder,
transferee or pledgee hereof agrees to be bound by all of the provisions of the
Plan.
     And, if the shares were not issued in a transaction registered under the
applicable federal and state securities laws:
“Shares of stock represented by this certificate have been acquired by the
holder for investment and not for resale, transfer or distribution, have been
issued pursuant to exemptions from the registration requirements of applicable
state and federal securities laws and may not be offered for sale, sold or
transferred other than pursuant to effective registration under such laws or in
transactions otherwise in compliance with such laws, and upon evidence
satisfactory to the Company of compliance with such laws, as to which the
Company may require and rely upon an opinion of counsel satisfactory to the
Company.”
A copy of this Plan shall be kept on file in the principal office of the Company
in Houston, Texas.

 



--------------------------------------------------------------------------------



 



     Restrictions and Conditions. Shares of Restricted Stock shall be subject to
the following restrictions and conditions:
     Subject to the provisions of the Plan and the Restricted Stock Agreement
governing the grant of Restricted Stock, during such period or periods as may be
established by the Committee beginning on the date of the Award (“Restricted
Period”), the Participant shall not be permitted to sell, transfer, pledge or
assign shares of Restricted Stock granted under the Plan; provided, however,
that the Committee may, in its sole discretion, provide for the lapse of such
restrictions in installments and may accelerate or waive such restrictions in
whole or in part based on such factors and such circumstances as the Committee
may determine, in its sole discretion, including without limitation the
attainment of certain performance-related goals, the death or Disability of the
Participant or the Participant’s otherwise ceasing to serve as a director of the
Company.
     During the Restricted Period, the Participant shall have the rights of a
shareholder with respect to any shares of Restricted Stock, except as otherwise
stated in the Plan or the Restricted Stock Agreement governing the grant of
Restricted Stock.
     For purposes of the Plan, the term “Disability” shall mean the
determination by the Board, upon the advice of an independent qualified
physician, that the Participant has become physically or mentally incapable of
performing his duties as a director and such disability has disabled the
Participant for a period of at least 180 days in any twelve-calendar-month
period.
ADDITIONAL PROVISIONS
     Amendment or Discontinuation. Except as set otherwise set forth in this
Section 5.1, the Board may at any time and from time to time, without the
consent of the Participants, alter, amend, revise, suspend or discontinue the
Plan in whole or in part, provided, however, that to the extent required to
qualify the Plan under Rule 16b-3 promulgated under Section 16 of the Securities
Exchange Act of 1934, as amended, no amendment shall be made more than once
every six months that would change the amount, price or timing of the initial
and annual grants, other than to comport with changes in the Internal Revenue
Code of 1986, as amended; and provided, further, that to the extent required to
qualify the Plan under Rule 16b-3, no amendment that would (a) materially
increase the number of shares of the Stock that may be issued under the Plan,
(b) materially modify the requirements as to the eligibility for participation
in the Plan, or (c) otherwise materially increase the benefits accruing to
Participants under the Plan, shall be made without the approval of the Company’s
stockholders. Any such amendment shall, to the extent deemed necessary or
advisable by the Committee, be applicable to any outstanding Restricted Stock
previously granted under the Plan with respect to which the Restricted Period
has not yet expired, notwithstanding any contrary provisions contained in any
Restricted Stock Agreement. In the event of any such amendment to the Plan, the
holder of any Restricted Stock outstanding under the Plan shall, upon the
request of the Committee, execute a conforming amendment to the applicable
Restricted Stock Agreement in the form prescribed by the Committee.
Notwithstanding anything contained in the Plan to the contrary, unless required
by law, no action contemplated or permitted by this Section 5.1 shall adversely
affect any rights of a Participant or obligations of the Company to Participants
with respect to any Restricted Stock with respect to which the Restricted Period
has expired without the consent of the affected Participant.

 



--------------------------------------------------------------------------------



 



     Investment Intent and Other Representations. The Company may require that
there be presented to and filed with it by any Participant under the Plan such
evidence as it may deem necessary to establish that the shares of Restricted
Stock are being acquired for investment and not with a view to their
distribution and such other representations and warranties of a Participant
which the Company considers necessary or appropriate.
     Indemnification of Board and Committee. With respect to administration of
the Plan, the Company shall indemnify each present and future member of the
Committee against, and each member of the Committee shall be entitled without
further act on his part to indemnity from the Company for, all expenses
(including the amount of judgments and the amount of approved settlements made
with a view to the curtailment of costs of litigation, other than amounts paid
to the Company itself) reasonably incurred by him in connection with or arising
out of any action, suit, or proceeding in which he may be involved by reason of
his being or having been a member of the Committee, whether or not he continues
to be a member of the Committee at the time of incurring the expenses. However,
this indemnity shall not include any expenses incurred by any member of the
Committee (a) in respect of matters as to which he shall be finally adjudged in
any action, suit or proceeding to have been guilty of gross negligence or
willful misconduct in the performance of his duty as a member of the Committee,
or (b) in respect of any matter in which any settlement is effected, to an
amount in excess of the amount approved by the Company on the advice of its
legal counsel. In addition, no right of indemnification under this Plan shall be
available to or enforceable by any member of the Committee unless, within
60 days after the institution of any action, suit or proceeding, he shall have
offered the Company, in writing, the opportunity to handle and defend the same
at its own expense. This right of indemnification shall inure to the benefit of
the heirs, executors or administrators of each member of the Committee and shall
be in addition to all other rights to which a member of the Committee may be
entitled as a matter of law, contract or otherwise.
     Effect of the Plan. Neither the adoption of the Plan nor any action of the
Committee shall be deemed to give any person any rights except as may be
evidenced by a Restricted Stock Agreement or any amendment thereto duly
authorized by the Committee and executed on behalf of the Company, and then only
to the extent and upon the terms and conditions expressly set forth therein.
     Compliance with Other Laws and Regulations. Nothing in this Plan shall be
construed to require the Company to issue any shares of Stock under the Plan if
issuing that Stock would constitute or result in a violation by the Participant
or the Company of any provision of any law, statute or regulation of any
governmental authority or any national securities exchange or inter-dealer
quotation system or other forum in which the shares of Stock are or may be
quoted or traded (including without limitation Section 16 of the Securities
Exchange Act of 1934). Specifically, in connection with any applicable statute
or regulation relating to the registration of securities, the Company shall not
be required to issue any Stock unless the Company has received evidence
satisfactory to it to the effect that the Participant will not transfer the
Stock except in accordance with applicable law, including receipt of an opinion
of counsel satisfactory to the Company to the effect that any proposed transfer
complies with applicable law. The determination by the Company on this matter
shall be final, binding and conclusive. The Company may, but shall in no event
be obligated to, register any Stock covered by this Plan pursuant to applicable
securities laws of any country or any political subdivision. If the Stock is not
registered, the Company may imprint on the certificate evidencing the Stock any
legend that counsel for the Company considers necessary or advisable to comply
with applicable law.
     Tax Requirements. The Company shall have the right pursuant to any
arrangement it deems appropriate to deduct from all Awards hereunder any
federal, state or local taxes required by law to be withheld with respect to
such payments.

 



--------------------------------------------------------------------------------



 



     THE UNDERSIGNED, being the duly elected Secretary of the Company, does
hereby certify that the foregoing is a true and correct copy of the Powell
Industries, Inc. Restricted Stock Plan, adopted by the Board of Directors of
Powell Industries, Inc. at the meeting thereof duly called and held on
December 17, 2004 and approved by the stockholders of the Company at its annual
meeting of stockholders held on April 15, 2005.

         
 
            /s/ DON R. MADISON    
 
       
 
  Don R. Madison, Secretary    

 



--------------------------------------------------------------------------------



 



FORM OF RESTRICTED STOCK AGREEMENT
     Pursuant to the Powell Industries, Inc. Non-Employee Director Restricted
Stock Plan (“Plan”), this Restricted Stock Agreement (“Agreement”) is made as of
___, ___ (“Effective Date”) by and between Powell Industries, Inc., a Delaware
corporation (“Company”), and ___ (“Grantee”).
     The parties agree as follows:

  1.   Grant of Stock. The Company hereby grants to Grantee and Grantee hereby
accepts 2,000 shares of the Company’s common stock (“Shares”).     2.   Vesting.
        The Shares shall become fully vested and shall no longer be subject to
forfeiture as follows:

fifty per cent on the first anniversary of the Effective Date, and
fifty per cent on the second anniversary of the Effective Date.

      Notwithstanding the foregoing, the Shares shall, to the extent not then
fully vested, become fully vested and shall no longer be subject to forfeiture:

upon the retirement of the Grantee from the Board of Directors of the Company
(“Board”), but only with respect to grants of Shares made before the annual
shareholder meeting immediately preceding such retirement;
upon the occurrence of a “Liquidation Event” as such term is defined in Section
2(c) below; or
upon the death or Disability (as defined in the Plan) of the Grantee.

      As used in this Agreement, “Liquidation Event” shall mean the occurrence
of either of the following:

a merger, reorganization or consolidation of the Company with or into one or
more corporations, limited liability companies or partnerships in which the
Company is not the surviving entity and stockholders of the Company receive cash
or freely salable securities; or
the sale of all or substantially all of the Company’s assets in one or more
transactions for cash or freely salable securities and a subsequent liquidation
of the Company, in which its stockholders receive liquidating distributions of
such proceeds of sale after payment or provision for the valid debts,
liabilities and taxes of the Company.

  3.   Forfeiture of Unvested Shares Upon Termination or Attempted Transfer.
Upon the occurrence of (i) Grantee’s ceasing to be a director of the Company for
any or no reason except death or Disability of the Grantee or, with respect to
Shares granted after the annual stockholder meeting immediately preceding such
retirement, the retirement of Grantee from the Board or (ii) any attempted
transfer by the Grantee to a third party of Shares that are not yet fully vested
and no longer subject to forfeiture, the Company shall, upon the date of such
termination or attempted transfer (as such date is reasonably fixed



--------------------------------------------------------------------------------



 



      and determined by the Company) cancel such portion of the Shares as are
not fully vested in accordance with Section 2 above (“Forfeited Shares”), and
Grantee shall forfeit and have no further right to or interest in or claim
regarding the Forfeited Shares. Upon such cancellation and forfeiture, Grantee,
or Grantee’s representative, shall immediately surrender to the Company for
cancellation the share certificate(s) representing the Forfeited Shares.
Notwithstanding Grantee’s failure to surrender for cancellation the share
certificate(s) representing the Forfeited Shares, Grantee hereby grants to the
Secretary of the Company all right, power and authority on behalf of Grantee to
cause, and the Secretary of the Company shall cause, the Forfeited Shares to be
cancelled on the official stock register of the Company, which stock register
shall be conclusive evidence of ownership of any and all of the Company’s
outstanding capital stock, including the Shares as applicable.     4.  
Restrictions on Transfer.         Grantee shall not transfer, encumber or
otherwise dispose of any of the Shares (or any beneficial interest therein) in
any way until the date such Shares are fully vested and no longer subject to
forfeiture.         Notwithstanding Section 5(a) above, Grantee shall not
transfer or dispose of the shares unless (i) there is then in effect a
registration statement under the Securities Act of 1933 or any successor thereto
(“Securities Act”) covering such proposed disposition and such disposition is
made in accordance with such registration statement or (ii) Grantee shall have
notified the Company of the proposed disposition and shall have furnished the
Company with a detailed statement of the circumstances surrounding the proposed
disposition, and if reasonably requested by the Company, such Grantee shall have
furnished the Company with an opinion of counsel, reasonably satisfactory to the
Company, that such disposition will be exempt from registration under the
Securities Act.     5.   Legends. The share certificate evidencing the Shares
issued hereunder shall be endorsed with the following legends (in addition to
any other legends required by the Plan or under applicable federal and state
securities laws):

     “THE SHARES OF STOCK EVIDENCED BY THIS CERTIFICATE ARE SUBJECT TO AND
TRANSFERABLE ONLY IN ACCORDANCE WITH THAT CERTAIN POWELL INDUSTRIES, INC.
RESTRICTED STOCK PLAN, A COPY OF WHICH IS ON FILE AT THE PRINCIPAL OFFICE OF THE
COMPANY IN HOUSTON, TEXAS. NO TRANSFER OR PLEDGE OF THE SHARES EVIDENCED HEREBY
MAY BE MADE EXCEPT IN ACCORDANCE WITH AND SUBJECT TO THE PROVISIONS OF THE PLAN.
BY ACCEPTANCE OF THIS CERTIFICATE, ANY HOLDER, TRANSFEREE OR PLEDGEE HEREOF
AGREES TO BE BOUND BY ALL OF THE PROVISIONS OF THE PLAN.”
     “THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN
RESTRICTIONS ON TRANSFER AS SET FORTH IN A RESTRICTED STOCK AGREEMENT BETWEEN
THE COMPANY AND THE ORIGINAL HOLDER OF THESE SHARES, A COPY OF WHICH MAY BE
OBTAINED AT THE COMPANY’S PRINCIPAL EXECUTIVE OFFICES. SUCH TRANSFER
RESTRICTIONS ARE BINDING ON TRANSFEREES OF THESE SHARES.”

      Grantee shall surrender, upon demand of the Company therefor, any
certificate evidencing the Shares that does not bear any legend required
hereunder or by the Plan so

 



--------------------------------------------------------------------------------



 



      that such legend may be placed on such certificate or a new certificate
issued bearing the required legends.     6.   Tax Withholding and Other Tax
Matters. The Company shall have the right to withhold from any issuance of
Shares all federal, state, city or other taxes as may be required pursuant to
any statute or governmental regulation or filing. In connection with such
withholding, the Company may make any arrangement it deems appropriate. Grantee
acknowledges its obligations to review with Grantee’s own tax advisors the
federal, state, local and foreign tax consequences of this grant and the
transactions contemplated by this Agreement and particularly the consequences
with regard to making any election under Section 83(b) of the Internal Revenue
Code. Grantee is relying solely on such advisors and not on any statements or
representations of the Company or any of its agents. Grantee understands that
Grantee (and not the Company) shall be responsible for Grantee’s own tax
liability that may arise as a result of this grant or the transactions
contemplated by this Agreement and shall be required to pay to the Company any
such liability.

     IF GRANTEE DESIRES TO MAKE A SECTION 83(b) ELECTION UNDER SECTION 83(b) OF
THE INTERNAL REVENUE CODE, GRANTEE ACKNOWLEDGES THAT IT IS GRANTEE’S SOLE
RESPONSIBILITY, AND NOT THE COMPANY’S, TO FILE TIMELY THE ELECTION UNDER SECTION
83(b), EVEN IF GRANTEE REQUESTS THE COMPANY OR ITS REPRESENTATIVES TO MAKE THIS
FILING ON GRANTEE’S BEHALF. GRANTEE SHALL DELIVER A COPY OF ANY SUCH FILING TO
THE COMPANY PROMPTLY UPON THE FILING THEREOF.

  7.   General Provisions.         THIS AGREEMENT SHALL BE GOVERNED IN ALL
RESPECTS BY THE INTERNAL LAWS OF THE STATE OF TEXAS (WITHOUT GIVING EFFECT TO
ITS CHOICE OF LAW PROVISIONS) AS SUCH LAWS ARE APPLIED TO AGREEMENTS BETWEEN
TEXAS RESIDENTS ENTERED INTO AND TO BE PERFORMED ENTIRELY WITHIN TEXAS.

     This Agreement constitutes the full and entire understanding and agreement
between the parties with regard to the subject matter hereof and may only be
modified or amended in writing signed by both parties.
     All references to the number of Shares shall be appropriately adjusted to
reflect any stock split, stock dividend or other change in the Shares that may
be made by the Company after the date of this Agreement, in accordance with the
terms of the Plan.
     All notices and other communications required or permitted hereunder shall
be in writing and may be delivered in person or by facsimile, electronic mail,
courier or U.S. mail, in which event it may be mailed by first-class, certified
or registered, postage prepaid, addressed (i) if to Grantee, at Grantee’s
address set forth on the signature page of the Agreement, or at such other
address as Grantee shall have furnished to the Company in writing, or (ii) if to
the Company, to its address set forth on the signature page of this Agreement
and addressed to the attention of the Secretary, or at such other address as the
Company shall have furnished to Grantee. All such notices and other
communications shall be deemed given upon personal delivery, upon confirmation
of facsimile transfer, upon confirmation of electronic mail transmission, upon
delivery by courier or three business days after deposit in the United States
mail.

 



--------------------------------------------------------------------------------



 



     If any provision of this Agreement becomes or is declared by a court of
competent jurisdiction to be illegal, unenforceable or void, this Agreement
shall continue in full force and effect without such provision, provided,
however, that no such severability shall be effective if it materially changes
the economic benefit of this Agreement to any party.
     This Agreement may be executed in two or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.
     IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the
Effective Date.

              Powell Industries, Inc.        
 
           
By:
           
 
 
 
 
 
[Name of Grantee]    
Its:
           
 
           
 
            Address:   Address:    
 
            8550 Mosley Drive         Houston, Texas 77075        
 
     
 
   
 
           
 
           
 
      {Please provide address for notice purposes}    

 



--------------------------------------------------------------------------------



 



CONSENT OF SPOUSE
     I,                                                               , spouse
of [Name of Grantee], have read and approve the foregoing Agreement. In
consideration of granting to [Name of Grantee] 2,000 shares of common stock of
Powell Industries, Inc. as set forth in the Agreement, I hereby appoint [Name of
Grantee] as my attorney-in-fact in respect to the exercise of any rights under
the Agreement and agree to be bound by the provisions of the Agreement insofar
as I may have any rights in said Agreement or any shares issued pursuant thereto
under the community property laws of the State of Texas or similar laws relating
to marital property in effect in the state of our residence as of the date of
the signing of the foregoing Agreement.
     Dated:                                         ,                     .

     
 
  “Spouse of Grantee”  
 
   
 
   
 
  (Signature)  
 
   
 
   
 
  (Print Name)

 